Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20212/0043363 to Lee et al.
With regard to claim 1, a deployable hanger assembly for a vehicle, the hanger assembly comprising: a housing (sub assembly 16) having a front side and a back side; a deployable hanger (14) that pivots relative to the housing between a retracted stored position and an outward extending deployed use position (PAR 0022); a backer plate (18, fig. 6) configured to connect to the back side of the housing, wherein the backer plate and the housing are configured to engage a trim component (12) of the vehicle (PAR 0030); one or more ribs (50, 56, figs. 4, 6) located on one of a back side of the housing and a front side of the backer plate; and one or more slots (52, 54 of 18, figs. 6-8, PAR 0027) located on the other of the back side of the housing and the front side of the backer plate for engaging the one or more ribs.
With regard to claim 2, wherein one or more ribs (50, 56) extend through an opening in the trim component (figs. 3-4, 6), and wherein the backer plate (18) and the housing (16) sandwich a portion of the trim component (12 is sandwiched between flanges 72, 74 of 18, 16, respectively, PAR 0027-0030).
With regard to claim 3, further comprising an aperture extending in from the front side of the housing (16), wherein the deployable hanger (14) is located in the aperture in the retracted stored position (PAR 0022, figs. 1-2, 4-5).
With regard to claim 4, wherein the hanger (14) and the housing (16) has a ring-shape (figs. 1-2 show the hanger assembly to have a ring-shape).
With regard to claim 5, wherein the hanger has a U-shape (hook portion of hanger 14 makes a U-shape).
With regard to claim 6, wherein the hanger (14) pivots up to 90 degrees between the retracted stored position and the deployed use position (figs. 4-6 show hanger capable of pivoting through 90 degrees or rotation).
With regard to claims 7, 9, wherein the housing has a plurality of ribs formed in the back side for engaging a plurality of slots in the front side of the backer plate (housing 16 has two ribs 50 with wings portions 56; wherein the wing portions form a T-shape).
With regard to claim 8, wherein the backer plate is configured to slide relative to the housing so that the plurality of ribs engage the plurality of slots that extend to an edge of the backer plate (the backer plate 18 and housing 16 slide relative to each other before the snap-fit connection is complete).
With regard to claim 10, wherein the deployable hanger is flush with the housing in the retracted stored position (PAR 0022 describes hanger 14 in retracted position).
With regard to claim 11, wherein the trim component (12) comprises a trim panel (see fig. 1).
With regard to claims 12, 19-20, a deployable hanger assembly for a vehicle, the hanger assembly comprising: a housing (sub assembly 16) having a front side and a back side; a deployable hanger (14) that pivots relative to the housing between a retracted stored position and an outward extending deployed use position (PAR 0022); a backer plate (18, fig. 6) configured to connect to the back side of the housing, wherein the backer plate and the housing are configured to engage a trim component (12) of the vehicle (PAR 0030); one or more ribs (50, 56, figs. 4, 6) located on one of a back side of the housing and a front side of the backer plate; and one or more slots (52, 54 of 18, figs. 6-8, PAR 0027) located on the other of the back side of the housing and the front side of the backer plate for engaging the one or more ribs; and wherein one or more ribs (50, 56) extend through an opening in the trim component (figs. 3-4, 6), and wherein the backer plate (18) and the housing (16) sandwich a portion of the trim component (12 is sandwiched between flanges 72, 74 of 18, 16, respectively, PAR 0027-0030); and further comprising an aperture extending in from the front side of the housing (16), wherein the deployable hanger (14) is located in the aperture in the retracted stored position (PAR 0022, figs. 1-2, 4-5); (PAR 0022-0030 disclose the method of assembling and using the hanger assembly via snap-fitting the pieces together while sandwiching the trim in between).
With regard to claim 13, wherein the hanger (14) and the housing (16) has a ring-shape (figs. 1-2 show the hanger assembly to have a ring-shape).
With regard to claim 14, wherein the hanger has a U-shape (hook portion of hanger 14 makes a U-shape).
With regard to claim 15, wherein the hanger (14) pivots up to 90 degrees between the retracted stored position and the deployed use position (figs. 4-6 show hanger capable of pivoting through 90 degrees or rotation).
With regard to claims 16, 18, wherein the housing has a plurality of ribs formed in the back side for engaging a plurality of slots in the front side of the backer plate (housing 16 has two ribs 50 with wings portions 56; wherein the wing portions form a T-shape).
With regard to claim 17, wherein the backer plate is configured to slide relative to the housing so that the plurality of ribs engage the plurality of slots that extend to an edge of the backer plate (the backer plate 18 and housing 16 slide relative to each other before the snap-fit connection is complete).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

12/13/2022